--------------------------------------------------------------------------------

Exhibit 10.14
SHARE PLEDGE AGREEMENT




This Share Pledge Agreement (the “Agreement”) is made as of May 13, 2008 and
among:


(a)           LAKELAND DO BRASIL EMPREENDIMENTOS E PARTICIPAÇÕES LTDA., a
limited company (sociedade empresária limitada) duly organized and existing in
accordance with the laws of Brazil,  with its head office in the City of São
Paulo, State of São Paulo, at Av. Bernardino de Campos, 98, sala 09, 14º andar,
CEP 04004-040, enrolled with the Brazilian Taxpayers Roll of the Ministry of
Finance (CNPJ/MF) under no. 09.484.003/0001-12, herein duly represented in
accordance with its Articles of Association (together with its successors and
permitted assigns, “Grantor”);


(b)           LAKELAND INDUSTRIES, INC., a Delaware corporation, with its
registered office at 701-07 Koehler Avenue, Ronkonkoma, New York  11779, herein
represented by its duly authorized signatories (the “Borrower”);


(c)           WACHOVIA BANK, National Association, duly organized and existing
in accordance with the laws of New York, with its registered office at 12 East
49th Street, 43rd Floor, New York, New York  10017, (the “Bank”), represented in
accordance with its corporate documents; and


(d)           QUALYTEXTIL S/A, a corporation (sociedade por ações), duly
organized and existing in accordance with the laws of Brazil, with its head
office in the City of Salvador, State of Bahia, at Rua Luxemburgo, s/n.º,
Loteamento Granjas Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São
Caetano, enrolled with the Brazilian Taxpayers Roll of the Ministry of Finance
(CNPJ/MF) under no. 04.011.170/0001-22, herein represented in accordance with
its Charter Documents (together with its successors and permitted assigns,
“Qualytextil”);




W I T N E S S E T H:


WHEREAS, pursuant to the Loan Agreement, dated July 7, 2005, as amended by the
Third Modification Agreement and Reaffirmation of Guarantee dated of even date
hereof entered into by and between the Borrower and the Bank (as amended,
supplemented, restated or otherwise modified and in effect from time to time the
“Credit Agreement”), the Bank has agreed to loan to Borrower a $ 30,000,000
revolving line of credit to be used for the purchase by Grantor of the totality
of shares of Qualytextil;


WHEREAS, after the execution of a Share Purchase Agreement by and among
Borrower, Qualytextil, its shareholders and Grantor, Grantor shall be the legal
owner of 1,507,701 shares, being 1,492,624 shares of common stock and 15,077
shares of Class A preferred stock, without par value, representing, in the
aggregate, 100% of the Capital Stock of the Qualytextil;

 
1

--------------------------------------------------------------------------------

 

WHEREAS, it is a condition precedent of the Credit Agreement that Borrower
causes to be created in favor of the Bank, a security interest over the totality
of shares of Qualytextil to secure Borrower’s obligations arising from the
Credit Agreement;


WHEREAS Qualytextil have agreed to pledge its totality of shares in all of its
forms in favor of the Bank;


WHEREAS, it is a condition precedent to the obligations of the Bank to grant the
Loans under the Credit Agreement that this Agreement shall have been executed
and delivered and shall be in full force and effect.




NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein, the parties hereto agree as follows:


1.             Defined Terms.


(a)           Capitalized terms used and not otherwise defined in this Agreement
are used herein with the same meanings ascribed to such terms in the Credit
Agreement. All terms defined in this Agreement shall have the defined meanings
contained herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.


“Obligations" means all debts, liabilities and obligations of any kind (monetary
or otherwise, whether absolute or contingent, matured or unmatured) of the
Borrower now existing or hereafter arising under or in connection with the
Credit Agreement, and the principal of and premium, if any, and interest
(including interest accruing during the pendency of bankruptcy or insolvency
proceeding) on the loans made to the Borrower thereunder.


“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.


"Person" means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
governmental authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.


“Pledged Shares” shall have the meaning ascribed to such term in Section 2(ii).


“Secured Obligations” shall have the meaning ascribed to such term in Section 2.


"Secured Parties" means the Bank and, in each case, its respective successors,
transferees and assigns.


“Shares” shall have the meaning ascribed to such term in Section 2(i).

 
2

--------------------------------------------------------------------------------

 

2.             Pledge; Grant of Security Interest.  In order to secure the full
and prompt payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all the Obligations, which, for the purposes of
Article 1,424 of the Brazilian Civil Code, are described in Schedule A hereto
(and which Borrower hereby acknowledges and recognizes for all legal purposes),
and all of the obligations of Borrower owing to the Bank (collectively, the
“Secured Obligations”), Grantor hereby pledges to the Secured Parties, pursuant
to the provisions of Articles 1,451 et seq. of the Brazilian Civil Code (Federal
Law no. 10,406/02) and Article 39 of Federal Law no. 6,404/76 (the Brazilian
Corporations Act, as amended), the following, whether now existing or hereafter
acquired:


(i)            1,507,701 of the shares held by Grantor, as indicated in Schedule
B hereto (as amended from time to time), representing on the date hereof the
percentage of 100% of the Capital Stock of the Qualytextil (the “Shares”);


(ii)           all additional shares in the Capital Stock of the Qualytextil
which may from time to time be subscribed, purchased or acquired by Grantor in
any manner (including, but not limited to, any additional shares acquired by
consolidation, merger, exchange of stock, stock split, or corporate
reorganization or otherwise), whether or not in addition to, in substitution of,
as a conversion of or in exchange for any shares of the Qualytextil held by
Grantor, together with all options, warrants or rights of any nature whatsoever
that may be issued or granted by the Qualytextil to Grantor in respect of its
interest in the Qualytextil while this Agreement is in effect (“Additional
Shares” and, together with the Shares , the “Pledged Shares”); and


(iii)           all profits, income, cash, rights, distributions, interests on
capital and all other amounts received, receivable or otherwise distributed to
it upon any collection, exchange, sale or other disposition of any of the
Pledged Shares, and any property into which any of the Pledged Shares is
converted (including any deposits, securities or negotiable instruments).
 
3.             Registration of the Pledge of the Pledged Shares .


(a)           Grantor shall (i) establish a first priority security interest
over the Pledged Shares by registering this Agreement, within 20 (twenty) days
of the execution date hereof (or of any Amendment, as the case may be), and any
amendment to this Agreement within 20 (twenty) days of the execution date
thereof, with the relevant Registry of Titles and Deeds (Cartório de Registro de
Títulos e Documentos) in Brazil, pursuant to Article 130 of Federal Law no.
6,015/73 (Public Registry Act, as amended), and (ii) promptly furnish to the
Bank evidence of such registration in form and substance reasonably satisfactory
to the Bank.All expenses incurred in connection with such registrations shall be
borne by the Borrower.


(b)           If any Pledged Shares are held in custody by a third party,
immediately after the execution of this Agreement, or any issuance, receipt or
acquisition of any Additional Shares, Grantor shall furnish to the Bank a
statement of the custody account with the

 
3

--------------------------------------------------------------------------------

 

custodian of the Pledged Shares evidencing the first priority pledge created
hereunder in form and substance reasonably satisfactory to the Bank.




4.            Representations and Warranties. Grantor represents and warrants to
each Secured Party as of the date hereof, as of the date of any Amendment and as
of the date of any Disbursement or any other date that the following
representations and warranties are required to be made or are deemed to be made
pursuant to this Agreement, to the Credit Agreement or any other financing
document, that:


(a)           the Grantor and the Qualytextil are corporations duly organized
and validly existing and in good standing under the laws of Brazil, and they
have all requisite corporate power, authority and legal right under the laws of
such jurisdiction to enter into and perform their obligations under this
Agreement;


(b)           No consent, approval, authorization or other order of any Person
is required for (i) the legality, validity, perfection or enforcement of the
security interest created hereby; (ii) the execution and delivery of this
Agreement by the Borrower, by the Grantor and the Qualytextil, or (iii) for the
exercise by the Secured Parties of the remedies in respect of the Pledged Shares
pursuant to this Agreement, except (x) consents, approvals, authorizations or
other orders that shall be obtained as set forth herein and (y) as may be
required in connection with the disposition of the Pledged Shares by laws
affecting the offering and sale of securities generally;


(c)           the security interest created hereby will, upon completion of the
filings and registrations required by Section 3 hereof, constitute a legal,
valid, perfected and enforceable first priority security interest in the Pledged
Shares, securing the payment of the Obligations, enforceable in accordance with
the terms hereof against Grantor and all creditors of Grantor, in each case;
provided, however, that any security interest to be created hereby on any
Pledged Share which has not been issued to, or received or acquired by, Grantor
on or before the date hereof shall be deemed to have been created, perfected and
to be in full force only (i) after such Pledged Shares is issued to, or received
or acquired by, Grantor, and (ii) on the date when the lien of the Secured
Parties thereon, has been registered as provided in Section 3 hereof, or as may
be in the future required by applicable law;


(d)           (i) Schedule B hereto completely and accurately sets forth the
number of Shares of the Qualytextil owned by Grantor, as well as the
corresponding amount in Reais of the capital stock of the Qualytextil and (ii)
Except for three (3) shares, being one (1) share to each Director nominated
by Grantor, for appointment to the Board of Directors of Qualytextil in order to
comply with the requirements of Article 146 of the Brazilian Corporations
Law, Grantor is the legal and record owner of, and has title to, its shares of
the capital stock of the Qualytextil (as such share (quota) is set forth on
Schedule B hereto), free of any and all Liens except for the Lien created
hereunder.  The Pledged Shares have been duly authorized and validly issued in
compliance with applicable securities laws and are fully paid and nonassessable.
There are no outstanding warrants,

 
4

--------------------------------------------------------------------------------

 

options, subscriptions, reserved shares or other contractual arrangements for
the purchase of the Pledged Shares, and there are no outstanding arrangements,
preemptive rights, redemption rights or any other rights or claims of any
character relating to the issuance, purchase, repurchase, redemption, transfer,
voting or preemptive rights with respect to the Pledged Shares that restrict the
transfer of, require the issuance of, or otherwise relate to the Capital Stock
of the Borrower, in either case that would affect the pledge hereunder; and


(e)           Grantor  has all the requisite power and authority to execute,
deliver and perform this Agreement and to pledge the Pledged Shares.




5.            Covenants. Borrower, Grantor and the Qualytextil (as the case may
be) covenant and agree that:


(a)           if Grantor shall acquire (by purchase or otherwise) any Additional
Shares at any time after the date hereof, Borrower, Grantor and the Qualytextil
shall promptly (i) execute an amendment to this Agreement and deliver such
amendment to the Bank (each, after due execution by the Bank, an “Amendment”) in
order to extend the Lien created hereunder to such Additional Shares, and (ii)
provide the required filings and register the pledge of such Additional Shares
in accordance with the provisions of Section 3 hereof or take such other actions
as may otherwise be required by applicable law to extend such Lien;


(b)           Grantor shall not (i) create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to any of the
Pledged Shares, or any interest therein, except for the security interest
created hereby, or (ii) sell, assign, transfer, exchange, or otherwise dispose
of the Pledged Shares;


(c)           Borrower, Grantor and Qualytextil shall, upon request of the Bank,
and as provided in the Credit Agreement, enter into Amendments to this Agreement
in form and substance reasonably satisfactory to the Bank in order to include
any other Person as a Secured Party hereunder, and shall register such Amendment
in accordance with Section 3 hereof;


(d)           Grantor shall pay, before any fine, penalty, interest or cost
attaches thereto, all taxes, assessments and other charges or levies now or
hereafter assessed or levied against the Pledged Shares pledged by Grantor
hereunder, and shall pay, or cause to be paid, all claims which, if unpaid,
would reasonably be expected to become a Lien thereon, except for taxes,
assessments and other charges, levies or claims that are subject to a good faith
contest;


(e)           Grantor and the Qualytextil shall, upon receipt of a notification
of the Bank stating that an Event of Default has occurred and is continuing,
comply (notwithstanding any notice or other communication to the contrary from
any other Person) with all reasonable written instructions received by it from
the Bank in connection with this Agreement;
 
 
5

--------------------------------------------------------------------------------

 
 
(f)    Grantor shall, promptly upon request, provide the Bank all information
and evidence it may reasonably request concerning the Pledged Shares to enable
the Secured Parties (directly or through any of their respective successors or
assigns) to enforce the provisions of this Agreement;
 
 
6

--------------------------------------------------------------------------------

 
 
(g)    Grantor shall not enter into, and shall make all reasonable efforts to
prevent the Qualytextil from entering into, any agreement that could reasonably
be expected to restrict or inhibit the Secured Parties’ rights or ability to
sell or otherwise dispose of the Pledged Shares or any part thereof after the
occurrence of an Event of Default.
 
6.             Further Assurance. Grantor shall execute such further documents
and instruments as may be required from time to time to enable the Secured
Parties to protect the rights created hereby in connection with the Pledged
Shares or any part thereof or the exercise by the Bank of any of the rights,
powers, authorities and discretions vested in it by this Agreement. In addition,
Grantor will defend the right, title and interest of the Secured Parties in and
to the Pledged Shares against the claims and demands of all Persons whomsoever.
 
7.             Voting Rights after an Event of Default. After the occurrence and
during the continuation of an Event of Default, Borrower shall not exercise any
voting, consent and other rights in respect of the Pledged Shares unless in
accordance with the written instructions of the Bank. Nothing contained in this
Agreement shall be interpreted to require Borrower to transfer voting, consent
or subscription rights to the Secured Parties.
 
8.             Registration of Votes. The Qualytextil shall not register or
implement any vote of Grantor that would violate or be inconsistent with any of
the terms of this Agreement, or which would adversely affect the effectiveness,
validity or priority of the security interests of the Secured Parties.
 
9.             Remedies.


(a)           Without prejudice to the foregoing provisions, upon (i) the
occurrence and during the continuation of an Event of Default and (ii) delivery
of a notification to Grantor and the Borrower (notwithstanding any notice or
other communication to the contrary from any other Person), the Bank (directly
or through the Bank, or any of their respective agents, successors or assigns)
is hereby irrevocably authorized and entitled to dispose of, collect, receive,
appropriate and/or realize upon the Pledged Shares (or any part thereof) and may
forthwith sell, assign, give an option or options to purchase or otherwise
dispose of and deliver the Pledged Shares or any part thereof at market price,
and upon market terms and conditions, subject to Brazilian applicable law,
irrespective of any prior or subsequent notice to Grantor or the Borrower, in
accordance with the provisions set forth in Articles 1,433 Item IV of the
Brazilian Civil Code. Any notice by the Bank that an Event of Default has
occurred and is continuing or has ceased or has been waived shall be conclusive
as against Borrower, Grantor and all other third parties (notwithstanding any
notice or other communication to the contrary from any other Person).

 
7

--------------------------------------------------------------------------------

 

(b)           In accordance with Articles 684 and 1,433 Item IV of the Brazilian
Civil Code and as a means to comply with the obligations set forth herein,
Grantor hereby irrevocably appoints the Bank as its attorney-in-fact, and for
such purpose Grantor has executed and delivered to the Bank on the date hereof a
power-of-attorney in form and substance satisfactory to the Bank. Grantor agrees
to deliver an equivalent power-of-attorney to any successor Bank and otherwise
as necessary to ensure that the Bank has powers to carry out the acts and rights
specified herein.




10.           Application of Proceeds. Any monies received by any of the Secured
Parties through the exercise of remedies pursuant to Section 9(a) hereof shall
be applied in accordance with the terms of the Credit Agreement. After payment
in full of the Secured Obligations, any such monies so received in excess of the
Obligations shall be returned promptly to Borrower.
 
11.           Amendments, etc. with Respect to the Secured Obligations. Grantor
and the Borrower shall remain obligated hereunder, and the Pledged Shares shall
remain subject to the first priority security interests granted hereby, at all
times until termination of this Agreement pursuant to Section 15, without
limitation and without any reservation of rights against Grantor and the
Borrower, and without notice to or further assent by Borrower or the Grantor,
notwithstanding:


(a)           any change in the time, manner, place, amount or currency of
payment of the Obligations under any Financing Document;


(b)           any action (or failure to take any action) by the Secured Parties
under or in respect of the Credit Agreement in the exercise of any remedy, power
or privilege contained therein or at law, equity or otherwise, or waiver of any
remedy, power, privilege or extension of the time for performance of any
obligation under the Credit Agreement; and


(c)           the sale, exchange, waiver, surrender or release of any guaranty,
right to setoff or other collateral security at any time held by the Bank in its
name or for the benefit of the Bank for the payment of the Obligations.
 
12.           Dividends and Events of Default. For the purposes of Article 1,457
of the Brazilian Civil Code, so long as no Event of Default has occurred and is
continuing all dividends payable in respect of the Pledged Shares shall be paid
to the Grantor.
 
13.           Certain Waivers by Grantor and the Borrower. No Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held as security for the Secured Obligations or any property subject
thereto except as required by applicable law with respect to any Pledged Shares.

 
8

--------------------------------------------------------------------------------

 

14.           Pursuit of Rights and Remedies against Grantor and the Borrower.
When pursuing its rights and remedies hereunder against Grantor and the
Borrower, Secured Parties (directly or through the Bank, or any of their
respective agents, successors or assigns) may, but shall be under no obligation
(except as required by applicable law) to, pursue such rights and remedies as it
may have against any third party or against any collateral security for or
guaranty of the Secured Obligations or any right of offset with respect thereto,
and any failure by the Secured Parties (directly or through the Bank, or any of
their respective agents, successors or assigns) to pursue such other rights or
remedies or to collect any payments from such third party or to realize upon any
such collateral security or guaranty or to exercise any such right to setoff, or
any release of such third party or of any such collateral security or guaranty
or right of offset, shall not relieve Grantor or the Borrower of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of applicable law, of the Bank.
 
15.           Termination and Release. Upon payment in full of the Secured
Obligations, this Agreement shall be terminated and the first priority security
interests created hereby shall be released, at the Borrower’s expense.  No
release of this Agreement, or of the Lien created and evidenced hereby, shall be
valid unless executed by the Bank.  Upon Borrower’s request and at the
Borrower’s expense, the Bank shall promptly execute and deliver to Borrower all
documents reasonably necessary to evidence such termination and release in
accordance with this Section 15.
 
16.           Cumulative Remedies. The rights, powers and remedies of the
Secured Parties under this Agreement are cumulative and shall be in addition to
all rights, powers and remedies available to the Secured Parties pursuant to the
Credit Agreement and at law, in equity or by statute and may be exercised
successively or concurrently without impairing the rights of the Secured Parties
hereunder.
 
17.           Waivers and Amendments. This Agreement and its provisions shall
only be modified, amended, supplemented or waived with the express written
consent of Grantor, Borrower and the Bank.
 
18.           Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable under applicable law, such provision shall
be ineffective only to the extent of such invalidity, illegality or
unenforceability, and shall not affect any other provisions hereof or the
validity, legality or enforceability of such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties shall in
good faith negotiate and execute an Amendment to this Agreement to replace any
such severed provision with a new provision that (a) reflects their original
intent and (b) is valid and binding. The first priority security interest
created thereby shall, to the extent permitted by applicable law, constitute a
continuing first priority Lien on and perfected first priority security interest
in the Pledged Shares, in each case enforceable against Grantor in accordance
with its terms.

 
9

--------------------------------------------------------------------------------

 

19.           Authority of the Bank. The Borrower and Grantor acknowledge that
any action taken by or not taken by the Bank hereunder shall be conclusively
presumed to have been taken or not taken by the Bank as attorney-in-fact and
representative of the Bank with full and valid authority to so act or refrain
from acting in accordance with the Credit Agreement, and the Borrower and
Grantor shall be under no obligation and shall have no right to make any inquiry
respecting such authority.


20.           No Impairment of Other Security Interests. The security provided
for in this Agreement shall be in addition to and shall be independent of every
other security that the Secured Parties (collectively or individually) may at
any time hold for any of the Obligations.


21.           Complete Agreement; Successors and Assigns. This Agreement is
intended by the parties as the final expression of their agreement regarding the
subject matter hereof and as a complete and exclusive statement of the terms and
conditions of such agreement.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


22.           Governing Law; Jurisdiction. This Agreement shall be governed by
and construed and interpreted in accordance with the laws of Brazil. The parties
irrevocably submit to the jurisdiction of the courts sitting in the City of São
Paulo, State of São Paulo, Brazil, any action or proceeding to resolve any
dispute or controversy related to or arising from this Agreement and the parties
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in such courts, with the express waiver of the jurisdiction
of any other court, however privileged it may be.


23.           No Duty on Bank’s Part. The powers conferred on the Bank hereunder
are solely to protect the Secured Parties’ interests in the Pledged Shares and
shall not impose any duty upon the Bank to exercise any such powers. None of the
Bank, its officers, directors, employees or agents shall be responsible to
Borrower or to the Grantor for any act or failure to act hereunder, except to
the extent caused by their willful misconduct or gross negligence.


24.           Notices. All notices and other communications provided for
hereunder shall be provided in accordance with the Credit Agreement.


25.           Specific Performance. For the purposes hereof, the Bank, as
representative of the Bank, may seek the specific performance of the Secured
Obligations, as provided in the Brazilian Civil Procedure Code.


26.           Language. This Agreement is being executed in English and a sworn
translation of this Agreement shall be provided by Grantor for purposes of
registry, pursuant to Section 3 hereof.




[SIGNATURE PAGE TO FOLLOW]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
in the presence of the undersigned witnesses.




LAKELAND DO BRASIL EMPREENDIMENTOS E PARTICIPAÇÕES LTDA.
 



 
By:
/s/ Jose Tavares Lucena
 
Name:
Jose Tavares Lucena
 
Title:
Administrator



LAKELAND INDUSTRIES, INC.
 
 
By:
/s/ Gary A. Pokrassa
By:
 
Name:
Gary A. Pokrassa
Name:
 
Title:
CFO
Title:
                 
WACHOVIA BANK
                   
By:
/s/ Roger Grossman
By:
 
Name:
Roger Grossman
Name:
 
Title:
Vice President
Title:
                 
QUALYTEXTIL S/A
                   
By:
/s/ Miguel G. Bastos
By:
/s/ Elder Marcos Vieira da Conceicao
Name:
Miguel G. Bastos
Name:
Elder Marcos Vieira da Conceicao
Title:
CFO
Title:
CEO

 
 
WITNESSES:
         
 
   
Name:
 
Name:
ID:
 
ID:


 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE A


CONDITIONS AND CHARACTERISTICS OF THE SECURED OBLIGATIONS




1)   TOTAL PRINCIPAL AMOUNT OF THE SECURED OBLIGATIONS


A sum not to exceed US$ 30,000,000.00 (thirty million United States dollars)


2)   INTEREST RATE OVER THE AMOUNT EFFECTIVELY DISBURSED:


Based on either LIBOR or LIBOR Market Index Rate, plus the Applicable Margin
(equal to the percentage set forth in the table based on Borrower’s Funded Debt
to EBITDA Ratio), more particularly described in the Second Amended and Restated
Promissory Note attached hereto as Schedule A.1


3)   MATURITY DATE OF INTEREST:


Monthly payments of interest only commencing June 2, 2008, final payment of all
accrued interest on July 7, 2010


4)   REPAYMENT OF THE PRINCIPAL AMOUNT:


Final payment of principal on July 7, 2010


5)   PENALTY IN AN EVENT OF DEFAULT:


Interest rate plus 3%.

 
12

--------------------------------------------------------------------------------

 

SCHEDULE A.1


SECOND AMENDED AND RESTATED PROMISSORY NOTE

 
13

--------------------------------------------------------------------------------

 

SCHEDULE B


DESCRIPTION OF PLEDGED SHARES




Name
Number of Shares
% of Total Capital Stock (subject to rounding  adjustments
Lakeland do Brasil Empreendimentos e Participações Ltda.
1,507,701 shares, being 1,492,624 shares of common stock and 15,077 shares of
Class A preferred stock, without par value
100%

 
 
14 

--------------------------------------------------------------------------------